Exhibit 10.2

 

 

THIS PROMISSORY NOTE (“NOTE”) HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”). THIS NOTE HAS BEEN ACQUIRED FOR
INVESTMENT ONLY AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF
REGISTRATION OF THE RESALE THEREOF UNDER THE SECURITIES ACT OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED.

 

PROMISSORY NOTE

 

Principal Amount:  $______

Dated as of July 19, 2016

New York, New York

 

Pursuant to that certain Expense Advance Agreement (the “Agreement”), dated as
of July 16, 2014, by and between Terrapin 3 Acquisition Corporation, a Delaware
corporation (the “Maker”), and ___________ (the “Payee”), the Maker promises to
pay to the order of the Payee or its registered assigns or successors in
interest, or order, the principal sum of ___________ ($______) in lawful money
of the United States of America, on the terms and conditions described below.
All payments on this Note shall be made by check or wire transfer of immediately
available funds or as otherwise determined by the Maker to such account as the
Payee may from time to time designate by written notice in accordance with the
provisions of this Note.

 

1.                  Principal. The principal balance of Note shall be payable on
the date on which Maker consummates a Business Combination. The principal
balance may be prepaid at any time.

 

2.                  Interest. No interest shall accrue on the unpaid principal
balance of this Note.

 

3.                  Application of Payments. All payments shall be applied first
to payment in full of any costs incurred in the collection of any sum due under
this Note, including (without limitation) reasonable attorney’s fees, then to
the payment in full of any late charges and finally to the reduction of the
unpaid principal balance of this Note.

 

4.                  Events of Default. The following shall constitute an event
of default (“Event of Default”):

 

(a)                Failure to Make Required Payments. Failure by Maker to pay
the principal amount due pursuant to this Note within five (5) business days of
the date specified above.

 

(b)               Voluntary Bankruptcy, Etc. The commencement by Maker of a
voluntary case under any applicable bankruptcy, insolvency, reorganization,
rehabilitation or other similar law, or the consent by it to the appointment of
or taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) of Maker or for any substantial part of
its property, or the making by it of any assignment for the benefit of
creditors, or the failure of Maker generally to pay its debts as such debts
become due, or the taking of corporate action by Maker in furtherance of any of
the foregoing.

 



 

 

  

(c)                Involuntary Bankruptcy, Etc. The entry of a decree or order
for relief by a court having jurisdiction in the premises in respect of Maker in
an involuntary case under any applicable bankruptcy, insolvency or other similar
law, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of Maker or for any substantial part of its
property, or ordering the winding up or liquidation of its affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
60 consecutive days.

 

5.                  Remedies.

 

(a)                Upon the occurrence of an Event of Default specified in
Section 4(a) hereof, Payee may, by written notice to Maker, declare this Note to
be due immediately and payable, whereupon the unpaid principal amount of this
Note, and all other amounts payable thereunder, shall become immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.

 

(b)               Upon the occurrence of an Event of Default specified in
Sections 4(b) and 4(c), the unpaid principal balance of this Note, and all other
sums payable with regard to this Note, shall automatically and immediately
become due and payable, in all cases without any action on the part of Payee.

 

6.                  Waivers. Maker and all endorsers and guarantors of, and
sureties for, this Note waive presentment for payment, demand, notice of
dishonor, protest, and notice of protest with regard to the Note, all errors,
defects and imperfections in any proceedings instituted by Payee under the terms
of this Note, and all benefits that might accrue to Maker by virtue of any
present or future laws exempting any property, real or personal, or any part of
the proceeds arising from any sale of any such property, from attachment, levy
or sale under execution, or providing for any stay of execution, exemption from
civil process, or extension of time for payment; and Maker agrees that any real
estate that may be levied upon pursuant to a judgment obtained by virtue hereof,
on any writ of execution issued hereon, may be sold upon any such writ in whole
or in part in any order desired by Payee.

 

7.                  Unconditional Liability. Maker hereby waives all notices in
connection with the delivery, acceptance, performance, default, or enforcement
of the payment of this Note, and agrees that its liability shall be
unconditional, without regard to the liability of any other party, and shall not
be affected in any manner by any indulgence, extension of time, renewal, waiver
or modification granted or consented to by Payee, and consents to any and all
extensions of time, renewals, waivers, or modifications that may be granted by
Payee with respect to the payment or other provisions of this Note, and agrees
that additional makers, endorsers, guarantors, or sureties may become parties
hereto without notice to Maker or affecting Maker’s liability hereunder.

 

8.                  Notices. All notices, statements or other documents which
are required or contemplated by this Agreement shall be: (i) in writing and
delivered personally or sent by first class registered or certified mail,
overnight courier service or facsimile or electronic transmission to the address
designated in writing, (ii) by facsimile to the number most recently provided to
such party or such other address or fax number as may be designated in writing
by such party and (iii) by electronic mail, to the electronic mail address most
recently provided to such party or such other electronic mail address as may be
designated in writing by such party. Any notice or other communication so
transmitted shall be deemed to have been given on the day of delivery, if
delivered personally, on the business day following receipt of written
confirmation, if sent by facsimile or electronic transmission, one (1) business
day after delivery to an overnight courier service or five (5) days after
mailing if sent by mail.

 



 

 

  

9.                  Construction. THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAW
PROVISIONS THEREOF.

 

10.              Severability. Any provision contained in this Note which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

11.              Trust Waiver. Notwithstanding anything herein to the contrary,
the Payee hereby waives any and all right, title, interest or claim of any kind
(“Claim”) in or to any distribution of or from the trust account in which the
proceeds of the initial public offering (the “IPO”) conducted by the Maker
(including the deferred underwriters discounts and commissions) and the proceeds
of the sale of the warrants issued in a private placement that occurred prior to
the effectiveness of the IPO are deposited, as described in greater detail in
the registration statement and prospectus filed with the Securities and Exchange
Commission in connection with the IPO, and hereby agrees not to seek recourse,
reimbursement, payment or satisfaction for any Claim against such trust account
for any reason whatsoever in respect of this Note; provided, however, that if
the Maker completes its Business Combination, the Maker shall repay the
principal balance of this Note out of the proceeds released to the Maker from
the Trust Account.

 

12.              Amendment; Waiver. Any amendment hereto or waiver of any
provision hereof may be made with, and only with, the written consent of the
Maker and the Payee.

 

13.              Assignment. No assignment or transfer of this Note or any
rights or obligations hereunder may be made by any party hereto (by operation of
law or otherwise) without the prior written consent of the other party hereto
and any attempted assignment without the required consent shall be void;
provided, however, that the foregoing shall not apply to an affiliate of the
Payee who agrees to be bound to the terms of this Note.

 

14.              Conversion.

 

(a)                At the Payee’s option, at any time prior to payment in full
of the principal balance of this Note, the Payee may elect to convert all or any
portion of this Note into that number of warrants (the “Warrants”) equal to: (i)
the portion of the principal amount of the Note being converted pursuant to this
Section 14, divided by (ii) $0.50, rounded up to the nearest whole number. Each
Warrant shall have the same terms and conditions as the warrants issued by the
Maker pursuant to a private placement, as described in Maker’s Registration
Statement on Form S-1 (333-196980). The Warrants, the ordinary shares of Maker
underlying the Warrants and any other equity security of Maker issued or
issuable with respect to the foregoing by way of a stock dividend or stock split
or in connection with a combination of shares, recapitalization, amalgamation,
consolidation or reorganization (the “Warrant Shares”), shall be entitled to the
registration rights set forth in Section 15 hereof.

 



 

 

  

(b)               Upon any complete or partial conversion of the principal
amount of this Note, (i) such principal amount shall be so converted and such
converted portion of this Note shall become fully paid and satisfied, (ii) the
Payee shall surrender and deliver this Note, duly endorsed, to Maker or such
other address which Maker shall designate against delivery of the Warrants,
(iii) Maker shall promptly deliver a new duly executed Note to the Payee in the
principal amount that remains outstanding, if any, after any such conversion and
(iv) in exchange for all or any portion of the surrendered Note, Maker shall
deliver to Payee the Warrants, which shall bear such legends as are required, in
the opinion of counsel to Maker or by any other agreement between Maker and the
Payee and applicable state and federal securities laws.

 

(c)                The Payee shall pay any and all issue and other taxes that
may be payable with respect to any issue or delivery of the Warrants upon
conversion of this Note pursuant hereto; provided, however, that the Payee shall
not be obligated to pay any transfer taxes resulting from any transfer requested
by the Payee in connection with any such conversion.

 

(d)               The Warrants shall not be issued upon conversion of this Note
unless such issuance and such conversion comply with all applicable provisions
of law.

 

15.              Registration Rights.

 

(a)                Reference is made to that certain Registration Rights
Agreement between the Maker and the parties thereto, dated as of the date hereof
(the “Registration Rights Agreement”). All capitalized terms used in this
Section 15 shall have the same meanings ascribed to them in the Registration
Rights Agreement.

 

(b)               The holders (“Holders”) of the Warrants (or the Warrant
Shares) shall be entitled to one Demand Registration, which shall be subject to
the same provisions as set forth in Section 2.1 of the Registration Rights
Agreement.

 

(c)                The Holders shall also be entitled to include the Warrants
(or the Warrant Shares) in Piggyback Registrations, which shall be subject to
the same provisions as set forth in Section 2.2 of the Registration Rights
Agreement; provided, however, that in the event that an underwriter advises the
Maker that the Maximum Number of Securities has been exceeded with respect to a
Piggyback Registration, the Holders shall not have any priority for inclusion in
such Piggyback Registration.

 

(d)               Except as set forth above, the Holders and the Maker, as
applicable, shall have all of the same rights, duties and obligations set forth
in the Registration Rights Agreement.

 

 

 

(Signature Page Follows)

 

 

 

 

IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed by the undersigned as of the day and year first above
written.

 



  TERRAPIN 3 ACQUISITION CORPORATION       By:      

Name: Sanjay Arora

Title: Chief Executive Officer



 



 

 